DETAILED ACTION
This is a response to the Amendment to Application # 15/186,942 filed on February 23, 2021 in which claims 1, 12, and 20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 12, and 20:
The prior art discloses each of the previously rejected limitations for the reasons discussed in the corresponding rejection. Additionally, the prior art discloses the use of tone and mood in determining style features for data, including brand data. Further, the prior art discloses that it is known to calculate tone or mood based on the knowledge of one of mood or tone, respectively. Moreover, the prior art discloses that it is known to correlate a tone or mood to a particular brand strategy. 
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 12, and 20 are allowable.

Claims 2-11 and 13-19:
	The claims are dependent upon Claims 1 or 12, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chiu et al. US Publication 2005/0152344, System and method for calculating mood based on tone and tone based on mood. 
Feng et al., US Publication 2012/0047219, System and method for using tone and mood in branding data.
Siddique et al., US Publication 2013/0215116, System and method for using tone and mood in branding data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176